Citation Nr: 1701979	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-26 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial compensable rating for lumbar spondylosis with mild degenerative disc disease prior to May 26, 2015.

2. Entitlement to an initial rating in excess of 20 percent for lumbar spondylosis with mild degenerative disc disease from May 26, 2015.

3. Entitlement to an initial compensable rating for headaches prior to September 21, 2006.

4.  Entitlement to a compensable rating for headaches from September 21, 2006 to June 11, 2009.

5.  Entitlement to a rating higher than 10 percent for headaches from June 11, 2009 to May 26, 2015.
 
6. Entitlement to an initial compensable rating for bilateral plantar fasciitis prior to May 26, 2015.

7. Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) from March 22, 2014 to May 26, 2015.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from September 1998 to December 2003.

These matters come to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for a low back disability, headaches, and bilateral plantar fasciitis, assigning noncompensable disability ratings for all claims effective December 21, 2003.  

In an August 2015 rating decision, the RO granted an increased rating of 50 percent for service-connected headaches and bilateral plantar fasciitis, and an increased rating of 20 percent for the service-connected low back disability, all effective May 26, 2015.  In a January 2016 rating decision, the RO granted TDIU effective September 28, 2015; and denied service connection for a psychiatric disorder.  In an April 2016 rating decision, the RO discontinued TDIU, effective April 13, 2016.  The Board notes that in December 2015, the Veteran requested to withdraw her TDIU claim.  Nevertheless, the issue of entitlement to a TDIU has been raised as part of the claims for increased ratings for the Veteran's service-connected low back disability, headaches, and plantar fasciitis, even in the absence of a formal claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, this issue has been added to the appeal.

As a final preliminary matter, the AOJ denied a claim for service connection for a psychiatric disorder in January 2016.  The Veteran submitted a timely notice of disagreement (NOD) in May 2016.  Although case law and regulations indicate such a matter should be remanded to the AOJ for appropriate consideration and issuance of a statement of the case (SOC), here it appears to the Board that the AOJ is developing the claim in anticipation of issuing the SOC. Consequently, a remand is unnecessary.


FINDINGS OF FACT

1.  From December 21, 2003, to September 21, 2006, the Veteran's headaches were manifested by non-prostrating attacks with throbbing pain, but not prostrating attacks averaging one in two months.

2.  From September 21, 2006, to June 11, 2009, the Veteran's headaches were manifested by frequent and intense headaches that occur a few times per month, but not characteristic prostrating attacks occurring on average once per month.

3.  From June 11, 2009, to May 26, 2015, the Veteran's headaches were manifested by symptoms approximating characteristic prostrating attacks occurring on average once per month, but not very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

4.  Prior to October 3, 2013, the Veteran's low back disability was manifested by complaints of pain and limitation of motion; the evidence reflects range of motion that did not more nearly approximate flexion between 85 and 60 degrees or combined range of motion not greater than 235 degrees, to include consideration of flare-ups.

5.  From October 3, 2013, the Veteran's low back disability has been manifested by complaints of pain and limitation of motion; the evidence reflects pain on motion such that range of motion testing was not performed; and tenderness, guarding, or muscle spasms that resulted in an abnormal gait or abnormal spinal contour.

6.  Prior to May 26, 2015, the Veteran's bilateral plantar fasciitis more closely approximated moderate severity, with pain on manipulation and use of the feet.

7.  From March 22, 2014 to May 26, 2015, the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities are of such nature and severity as to prevent her from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  From December 21, 2003, to September 21, 2006, the criteria for an initial compensable disability rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2016).

2.  From September 21, 2006, to June 11, 2009, the criteria for an initial disability rating of 10 percent, but not higher, for headaches, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, DC 8100.

3.  From June 11, 2009, to May 26, 2015, the criteria for a disability rating of 30 percent, but not higher, for headaches, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, DC 8100.

4.  Prior to October 3, 2013, the criteria for an initial rating of 10 percent, but not higher, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5242 (2016).

5.  From October 3, 2013, the criteria for an increased rating of 20 percent, but not higher, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5242.

6.  Prior to May 26, 2015, the criteria for an initial rating of 10 percent, but not higher, for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5276 (2016).

7.  With reasonable doubt resolved in favor of the Veteran, from March 22, 2014 to May 26, 2015, the criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on October 31, 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service treatment records and VA examination reports.  Moreover, her statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

As it pertains to her claims, the Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Headaches

Diagnostic Code 8100 provides that a 50 percent rating is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating is warranted for headaches with less frequent attacks.  38 C.F.R. § 4.124a.

In Pierce v. Principi, 18 Vet. App. 440 (2004), the Court held that, where the Board refused to award a 50 percent disability rating for a headache disorder without discussing the "interplay" among the regulations found at 38 C.F.R. § 4.3 (reasonable doubt resolved in favor of claimant), 38 C.F.R. § 4.7 (higher possible evaluation applies "if disability picture more nearly approximates the criteria for that rating[;] otherwise, the lower rating will be assigned"), and 38 C.F.R. § 4.21 (all the elements specified in a disability grade need not necessarily be found although "coordination of rating with impairment of function will, however, be expected in all instances"), the Board committed reasons or bases error.  18 Vet. App. at 445.  The Court also held that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 [percent] rating," and "[i]f 'economic inadaptability' were read to import unemployability, the appellant, if he met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability (TDIU) rather than just a 50% rating."  18 Vet. App. 440, 446 (2004).  In addition, the Court in Pierce acknowledged the Secretary's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445.

VA treatment records dated March 2006 indicate that the Veteran presented to ambulatory triage for evaluation of headaches for one day.  She described the pain as throbbing and reported dizziness.  That same month, she was seen by her doctor to discuss the headaches, and reported that they began during service and that she took nonsteroidal anti-inflammatory drugs (NSAID) for relief.  She stated that since the beginning of the year, she had noticed that she became dizzy and had decreased energy levels with her headaches.  

In September 2006, she complained of headaches that occurred a few times per month.  She described them as intense and noted that while Advil helped with the pain on most days, the headaches had become more frequent.  In April 2009, she reported intermittent headaches, which she controlled with ibuprofen. 

In a June 2009 Statement in Support of Claim, the Veteran reported that her headaches were often severe "to the point until [she could not] always function properly."  She stated that the headaches happened several times per month and often greatly interfered with her activities of daily living.

VA treatment records dated February 2010 document the Veteran's complaints of intermittent headaches.  In July 2013, the Veteran presented for ambulatory evaluation of nasal congestion and headaches.  In December 2013, the Veteran again presented to the emergency department for intermittent, throbbing headaches over the last month.  She described the headaches as similar to her prior pain but with more frequent attacks.

A May 2015 VA examination report documents that the Veteran experienced constant, pulsating or throbbing headaches on both sides of the head that worsened with physical activity.  She also experienced nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes.  Her headaches typically lasted one to two days and were characteristic prostrating attacks once a month.  The examiner found that her headaches were productive of severe economic inadaptability and likely moderately impacted her ability to maintain physical and sedentary employment during period of exacerbation, resulting in lost work time, fatigue, and pain.

VA treatment records in August 2015 indicate that the Veteran experienced headaches once a week, which lasted three days.  The headaches were accompanied by "feelings of intense pressure, sweating, nausea, and sometimes vomiting."  The Veteran described them as incapacitating at times, and that they got better by drinking water or cool caffeinated beverages.

Upon review of the evidence, the Board finds that an initial compensable rating is not warranted from December 21, 2003, to September 21, 2006; a 10 percent rating, but not higher, is warranted from September 21, 2006, to June 11, 2009; and a 30 percent rating is warranted from June 11, 2009, to May 26, 2015. 

Prior to September 21, 2006, the Veteran experienced throbbing headaches with dizziness, and reported that she took NSAID for relief.  During this time, the Veteran continued to work, and did not state that her headaches affected her ability to work such that they produced, or were capable of producing, severe economic inadaptability.  As such, her symptoms more closely approximated less frequent attacks of migraines, which warrants a noncompensable rating.  

However, beginning September 2006, the Veteran described the pain as throbbing, and noted that while Advil helped to relieve the pain on most days, the headaches had become more frequent, totaling a few times per month.  As noted above, during this time, the Veteran continued to work, and did not state that her headaches affected her ability to work such that they produced, or were capable of producing, severe economic inadaptability.  As such, her symptoms indicated a worsening of her headaches, and more closely approximated a rating of 10 percent.  

In June 2009, the Veteran reported that her headaches happened several times per month, were often severe "to the point until [she could not] always function properly," and often greatly interfered with her activities of daily living.  She described the headaches as similar to her prior pain but with more frequent attacks.  Nevertheless, the Veteran still maintained her employment and did not contend that the headaches were so severe such that they produced, or were capable of producing, severe economic inadaptability.  As such, her symptoms more closely approximate characteristic prostrating attacks occurring on average once a month over the last several months, which warrants a rating of 30 percent.  

By comparison, in her May 2015 VA examination and August 2015 VA treatment records, the Veteran reported that her headaches were incapacitating at times, and were accompanied by photo- and phono-sensitivity, vomiting, nausea, changes in vision, and sensory changes.  Unlike previously, from May 26, 2015, the intensity of her headaches produced, or was capable of producing, severe economic inadaptability, which warrants a rating of 50 percent. 

As such, an initial compensable rating is not warranted from December 21, 2003, to September 21, 2006; a 10 percent rating, but not higher, is warranted from September 21, 2006, to June 11, 2009; and a 30 percent rating is warranted from June 11, 2009, to May 26, 2015.  38 C.F.R. § 4.130, DC 8100.  The preponderance of the evidence is against any higher rating and the benefit of the doubt doctrine is therefore not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Low back disability

The Veteran's low back disability is rated under 38 C.F.R. § 4.71a, DC 5242, for degenerative arthritis of the spine.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

Limitation of motion of the spine is evaluated under the general rating formula.  38 C.F.R. § 4.71a, DC 5242.  Under the general rating formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, in relevant parts, Note (1) instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2) provides that the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

VA treatment records in May 2004 document normal spine x-rays.  In October 2004, the Veteran reported a brief episode of low back pain in July 2004 after she slipped and fell, which resolved after two weeks; she denied recurrence of the symptoms.  In January 2005, the Veteran reported a "stretching/pulling pain" in her low back when sitting and lying, which was partially relieved with heat to the region, and denied radiation of pain into her buttocks or lower extremities.  She rated her pain as a three out of ten, and described it as a "nagging, not really pain."  Physical evaluation of the Veteran revealed normal range of motion for flexion, extension, side-bending, and rotation; lower extremities with normal strength testing; as well as x-rays of the spine.   

Records in July 2006 reflect that the Veteran reported continued non-radiating low back pain, rated at six out of ten, which worsened with sitting.  On physical examination, the Veteran exhibited mild antalgic gait, but range of motion was within normal limits.  In September 2006, records indicate that the Veteran had abnormal urinalysis, which suggested a urinary tract infection that could be the source of her recent back pain.  In December 2007, the Veteran reported that her low back pain was not constant and only occurred after certain strenuous activity.  She denied radiculopathy and endorsed centralized pain at the L3-L5 region.  She rated her pain at two out of ten.  Range of motion was flexion of 110 degrees, extension of 20 degrees, and rotation within normal limit.  Magnetic resonance imaging (MRI) revealed lumbar spine spondylosis with mild L3-4 and L4-5 foraminal stenosis, and no nerve root impingement.

A February 2009 VA examination report indicates that the Veteran experienced daily moderate low back pain.  She endorsed some numbness, but denied radiating pain, leg or foot weakness, falls, unsteadiness, fatigue, or bowel and bladder problems.  She reported flare-ups once to twice a week for 30 minutes with prolonged standing, and stated that she believed she had an additional limitation of motion during flare-ups of 70 percent.  She also reported that, on average, she had experienced incapacitating episodes 12 times in the past 12 months, which lasted two days.  Physical examination revealed no spasms, atrophy, guarding, pain on motion, tenderness, or weakness.  Sensory examination was normal for all extremities.  Range of motion was flexion of 90 degrees, extension of 30 degrees, bilateral lateral flexion of 30 degrees, and bilateral lateral rotation of 30 degrees.  There was no additional limitation of motion after three repetitions.  X-rays revealed no significant abnormalities.

VA treatment records in April 2009 document that the Veteran had minimal intermittent low back pain with no bowel or bladder problems.  In June 2009, she reported that her back pain was "greatly fatiguing and painful," and that she was "often exhausted at the end of the day and sometimes unable to sleep properly" due to her low back pain.

An October 2013 VA examination report reflects a worsening of the Veteran's low back disability since her last examination.  She reported that she had to wear back support; experienced sharp, pulling pain; and had flare-ups with prolonged strenuous activity that required walking, lifting, pushing, and pulling.  She declined to perform range of motion testing due to pain, stating that "she thought it would be more painful if she did the test."  Nevertheless, the examiner noted tenderness with all motions, as well as guarding and/or muscle spasms that did not result in abnormal gait or spinal contour.  Muscle strength testing was four out of five, deep tendon reflexes were hypoactive, and sensation to light touch was decreased in the bilateral lower extremities.  The examiner noted that the Veteran had moderate bilateral radiculopathy in the lower extremities, but no bowel, bladder, or other neurological problems.  He also noted that she had intervertebral disc syndrome (IVDS) with at least six weeks of incapacitating episodes.  Further, the examiner found that her back condition likely mildly to moderately impacted physical and sedentary labor during flare-ups, such that prolonged sitting, standing, twisting, turning, walking, lifting, and bending caused lack of coordination and fatigue.

In a December 2013 statement, the Veteran reported that her back "hurts all the time" and described her pain as severe.  She stated that she could not lift anything, that her range of motion had decreased, that she "came off-balance," and that she had fumbled and fallen a couple of times.  She contended that the pain increased with sitting and lying, that she had to sleep in a reclined position in a chair, and that she had to be careful with her pain medication because if it was too strong she became sick.  In a January 2015 statement, she reported that she had bladder control problems due to her back.

A May 2015 VA examination report indicates that the Veteran stopped working due to her worsening back pain.  She stated that she "could not get off the chair" at work, that the pain radiated from the back of both legs, and that she had to use many pillows at night.  She reported flare-ups when sitting, standing, walking, pushing, pulling, twisting, and turning.  She contended that she "could not do anything anymore."  She declined to perform range of motion testing due to pain, and the examiner stated that any opinion on the future degree of limitation of motion would be speculation.  Nevertheless, the examiner noted tenderness, guarding, and muscle spasms that resulted in abnormal gait or abnormal spinal contour.  Muscle strength testing was four out of five, deep tendon reflexes were absent, and sensory examination was decreased in the bilateral lower extremities.  The examiner found that she had moderate bilateral radiculopathy in the lower extremities, no IVDS, and no other neurological abnormalities.  He noted that she used a brace constantly and a cane regularly; and found that pain, weakness, fatigue, or incoordination mildly to moderately impacted functional ability during flare-ups or when joints were used repeatedly over a period of time.  

An August 2015 VA examination report documents that the Veteran had some urinary leakage, which had improved with medication and that she changed her pads three times per day whether or not she experienced leakage.  The VA examiner opined that it was less likely than not that her urinary condition was due to her service-connected low back disability because medical records did not reflect any bladder problems until recently.  The examiner found that while her symptoms might have been the result of multiple etiologies, her low back condition was not likely a cause of her current urinary condition because they had improved with medication.  

In addition, the Veteran also contended that she experienced the loss of use of her buttocks due to her low back disability.  She reported that while she was still working, she experienced problems getting up from a seated position, and that her buttocks sometimes felt numb.  The examiner opined that this was less likely than not due to her service-connected low back disability because the symptoms subsided once she stopped working in March 2014.

Upon review of the evidence, the Board finds that an initial compensable rating is not warranted from December 21, 2003, to October 3, 2013; and that a 20 percent rating, but not higher, is warranted from October 3, 2013.

Prior to October 3, 2013, the Veteran's low back disability was manifested by non-radiating, mild to moderate pain.  Records show that her range of motion was no worse than flexion of 90 degrees and extention of 20 degrees.  While she endorsed flare-ups during her VA examinations and stated that she believed she had an additional limitation of motion of 70 percent during flare-ups, her physical examinations revealed no pain on motion, muscle spasms, tenderness, guarding, or weakness.  Further, x-rays and MRI revealed no abnormalities, and the Veteran reported that her back pain was minimal, intermittent, and only occurred after certain strenuous activities.  The Court has held that a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015).  Here, the general rating formula contains a 10 percent rating and the Veteran is entitled to this rating based on her pain, pursuant to 38 C.F.R. § 4.59 as interpreted in these cases.  She is not, however, entitled to a rating higher than 10 percent, given the range of motion findings.  For the reasons indicated below, neither the Veteran's statements nor the other evidence reflects additional limitation of motion that would result in symptoms more nearly approximating the criteria for a 20 percent rating under the general rating formula.

However, starting in October 2013, the Veteran reported worsening low back pain, which required constant back support.  She described the pain as sharp and pulling, and declined to perform range of motion testing due to pain.  Physical examination of the Veteran corroborated her statements and revealed tenderness with all motions, as well as guarding and/or muscle spasms that resulted in abnormal gait or spinal contour.  Further, the VA examiners found that her low back disability likely mildly to moderately impacted physical and sedentary labor during flare-ups, such that prolonged sitting, standing, twisting, turning, walking, lifting, and bending caused lack of coordination and fatigue.  However, the Board finds these statements and measurements to reflect that the Veteran's range of motion is unlikely to have worsened by 60 degrees from February 2009 to October 2013 such that her range of motion would have resulted in forward flexion of 30 degrees or less.  The Veteran's muscle strength testing remained active against some resistance, and she did not exhibit favorable or unfavorable ankylosis of the entire thoracolumbar spine.  As such, the Board finds that from October 3, 2013, Veteran's range of motion more likely approximated forward flexion greater than 30 degrees but no greater than 60 degrees, such that a rating of 20 percent, but not higher, is warranted.

Consideration has been given to an increased evaluation for the Veteran's lumbar spine disability under other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. at 595.  The Formula for Rating IVDS Based on Incapacitating Episodes provides for higher ratings based on the frequency of such episodes.  Note 1 to the formula defines an incapacitating episode as a period of acute signs and symptoms due to IVDS "that requires bedrest prescribed by a physician and treatment by a physician."  While the October 2013 VA examiner found that the Veteran had IVDS with at least six weeks of incapacitating episodes in the past 12 months, there is no evidence that the Veteran required bedrest prescribed by a physician during that time period.  Further, the May 2015 VA examiner found that the Veteran did not have IVDS.  Thus, the criteria for a higher rating under the formula for rating IVDS have not been met.

The Board further finds that no additional separate ratings are warranted for neurological disorders.  In that connection, the Board notes that the Veteran is service-connected for bilateral radiculopathy of the lower extremities.  Further, while the Veteran contended that she had urinary incontinence and loss of use of her buttocks due to her low back disability, the August 2015 VA examiner opined that it was less likely than not that her conditions were due to her low back disability because her bladder problems decreased with medication and her buttocks symptoms subsided once she stopped working.  Thus, the Board finds that no other separate ratings for neurological disabilities are warranted.

The Board has also considered the Veteran's contentions that her low back condition is more disabling than her current ratings.  The Board notes that the Veteran is competent to report that she has pain, muscle spasms, or tenderness.  When, however, the interpretation of objective medical tests are involved, lay evidence is not competent to assess the severity of the disorder.  Thus, because the diagnostic code requires precise measurements of the Veteran's ability to forward flex, or ankylosis as defined in the applicable regulation, the Veteran is not competent to render an opinion with respect to these complex medical questions.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Board finds this to be particularly true concerning the Veteran's statements that she believed that her flare-ups resulted in additional limitation of range of motion of 70 percent, as she did not indicate the precise basis of her estimate as to the additional limitation of range of motion.  Consequently, the Veteran's lay statements with respect to the severity of her service-connected low back disability, specifically with regard to the precise additional limitation of motion due to flare-ups, do not constitute competent evidence and have little to no probative value.

For the foregoing reasons, an initial rating of 10 percent, but no higher, is warranted for the Veteran's lumbar spine disability from December 21, 2003, to October 3, 2013; and a rating of 20 percent, but not higher, is warranted from October 3, 2013.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242.

Bilateral Plantar Fasciitis

The Veteran's bilateral plantar fasciitis is currently rated under DC 5276.  Distinct, diagnosed foot disorders not explicitly listed in the rating schedule, such as plantar fasciitis,  may be rated by analogy under DC 5284. Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).  Under DC 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated noncompensable.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, and pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo-Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  As the plantar fasciitis is being rated by analogy, the primary question is whether the disability causes moderate, severe, or pronounced disability.

VA treatment records in August 2004 document that Veteran had pain in the arch and heel area of her feet, which were worse in the morning or upon standing after sitting for a long period of time.  The physician noted tenderness to compression of the heel area and limited ankle dorsiflexion with the knees extended.  He assessed the Veteran with bilateral plantar fasciitis/heel spur syndrome.  In October 2004, the Veteran reported that she had had symptoms of bilateral plantar fasciitis since the military and had been treated with inserts and Motrin.  The physician noted very mild tenderness over the plantar fascia of both feet.  In November 2004, the Veteran reported continued pain in both feet.  She stated she worked at a restaurant and wanted to obtain a second job, but that the pain in her feet was too severe and worsened with prolonged standing.  X-rays in December 2004 revealed no bony abnormalities in either feet.

Records in March 2006 indicate that the Veteran sought replacements for her orthotics, which had helped a lot but seemed to have become less effective with controlling the pain.  She stated that the pain was not as bad as when she initially reported it to podiatry.  In August 2007, the Veteran reported that her feet hurt after standing on them all day at work, and that her orthotics helped to alleviate the pain.

A February 2009 VA examination report reflects that the Veteran had pain in the heel area "most of the time," which worsened with prolonged standing and walking.  She reported she experienced pain five nights per week due to her work duties, and that she had numbness in her toes that resolved when she removed her heels.  The examiner noted that the Veteran had had no hospitalizations, trauma to the feet, or foot-related neoplasms.  She did not experience or exhibit swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, or flare-ups.  She was able to stand for more than one hour but less than three hours, and walk two miles.  On physical examination, there were no signs or symptoms of hammer toes, hallux valgus or rigidus, skin or vascular foot abnormality, pes cavus (clawfoot), malunion or nonunion, flat foot, muscle atrophy, or other foot deformity.  There was no pain on motion, swelling, tenderness, instability, weakness, or other abnormal weight-bearing problems.  X-rays revealed small bilateral metatarsus primus varus deformities, but the feet were otherwise within normal limits; there was no evidence of inflammatory arthropathy.

In June 2009, the Veteran submitted a statement contending that her bilateral foot condition was "much the same because [she could] barely place pressure on [her] feet, especially in the morning hours."  She explained that sometimes the pain continued throughout the day.

A May 2015 VA examination report documents that the Veteran's feet "hurt all the time no matter what."  She described the pain as ranging from "burning to tingling and numbness," and that they "got cold" even though they sweat.  She endorsed flare-ups with standing, walking, sitting, and lying down, and stated that she could not "do anything like [she] once could."  The examiner noted bilateral pain on use of both feet, accentuated on use, manipulation of the feet, and swelling on use.  There were no callouses.  He noted extreme tenderness on the plantar surfaces of both feet, as well as marked pronation of both feet, with no improvement by orthopedics.  The Veteran further had decreased longitudinal arch height of both feet on weight-bearing, and weight-bearing line falling over or medial to the great toe for both feet.  There were no neuroma or metatarsalgia, hammer toes, hallux valgus or rigidus, pes cavus, or malunion or nonunion.  The Veteran experienced pain on motion with weight-bearing and nonweight-bearing, swelling, instability of station, disturbance of locomotion, interference sitting and standing, and lack of endurance.  The VA examiner found that pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability during flare-ups or when the feet were used repeatedly over a period of time with standing, walking, and sitting.  He also opined that the Veteran's current foot condition likely moderately impacted her physical and sedentary labor during flare-ups due to prolonged sitting, standing, walking, bending, lifting, pushing, pulling, and turning, which resulted in pain, lack of coordination, and fatigue.

Upon review of the evidence, the Board finds that an initial 10 percent rating is warranted from December 21, 2003, to May 26, 2015.

Prior to May 26, 2015, the Veteran's bilateral plantar fasciitis was manifested by pain in the arches and heels, and mild tenderness and pain on manipulation.  The Veteran reported that while her orthotics helped, they were not fully effective in relieving the pain.  Of note, the February 2009 VA examination reflects no marked deformity of the feet, indication of swelling, or characteristic callosities.  In contrast, in May 2015 the Veteran experienced bilateral pain on use of both feet, accentuated on use, swelling of both feet on use, extreme tenderness on the bilateral plantar surfaces, and marked pronation of both feet not improved by orthotics.  These symptoms reflect a marked worsening of the Veteran's bilateral plantar fasciitis.  As such, the Board finds that the Veteran's symptoms prior to May 26, 2015, more closely approximate moderate severity and warranted a 10 percent initial rating from December 21, 2003, to May 26, 2015.

For the foregoing reasons, an initial rating of 10 percent, but not higher, is warranted for plantar fasciitis from December 21, 2003, to May 26, 2015.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5276.  

Extraschedular

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2016), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria specifically contemplate the Veteran's low back disability and plantar fasciitis.  The disabilities have been manifested by loss of range of motion and pain.  Loss of range of motion is specifically contemplated in the general rating formula.  Pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2016); see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45 (2016).  Likewise, the Veteran's headache severity is fully contemplated by the applicable rating criteria.  The Veteran reported that her headaches were severe, but nevertheless she was still able to work.  As discussed above, there are higher ratings available under the diagnostic code, and the Veteran's disabilities have been staged to properly reflect the severity of her disabilities.  The Veteran does not experience problems due to these service-connected disabilities that are not accounted for by the rating schedule.  Similarly, the terms mild, moderate, and severe in DC 5276 are broad enough to include all of the symptoms of the Veteran's plantar fasciitis.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In addition, the Board is granting TDIU in the decision below from March 22, 2014.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Therefore, referral for extraschedular consideration is not warranted in any event from March 22, 2014.

III. TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of her service-connected disabilities, from securing and following "substantially gainful employment" consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Pursuant to the Board's decision above, the Veteran has been granted service connection for a bilateral plantar fasciitis, rated as 10 percent disabling from December 21, 2013, to May 26, 2015; and 50 percent disabling from May 26, 2015.  She is also service-connected for headaches, rated as noncompensable from December 21, 2003, to September 21, 2006; 10 percent from December 21, 2006, to June 11, 2009; 30 percent from June 11, 2009, to May 26, 2015; and 50 percent from May 26, 2016.  She also service-connected for right lower extremity radiculopathy associated with a low back disability, rated as 20 percent from March 28, 2013; left lower extremity radiculopathy associated with a low back disability, rated as 20 percent from March 28, 2013; and a low back disability, now rated as 10 percent from December 21, 2003, to October 3, 2013, and as 20 percent from October 3, 2013.  In addition, she is service-connected for right lower extremity radiculopathy, femoral nerve, rated as 10 percent from February 9, 2015; left lower extremity, femoral nerve, rated as 10 percent from February 9, 2015; residuals of right hand fracture, to include limitation of motion of the thumb, rated as 10 percent from March 17, 2015; residuals of right hand fracture, to include limitation of motion of the index and long fingers, rated as 10 percent from March 17, 2015; and bilateral dry eye syndrome, rated as noncompensable from December 21, 2003.  

The Board finds that under 38 C.F.R. § 4.16(a), the Veteran's low back disability; bilateral radiculopathy of the lower extremities associated with her service-connected low back disability; and residuals of the right thumb, index, and long fingers from a right hand fracture, are considered to be one disability affecting a single body - orthopedics - which is rated as 60 percent disabling from October 3, 2013.  The Veteran has a combined rating of 70 percent from March 28, 2013, and a combined rating of 100 percent from May 26, 2015.  Hence, she meets the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16(a) from October 3, 2013.  Even so, to grant TDIU it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude her from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The evidence of record reveals that the Veteran has one year of post-high school training as a biomedical equipment repair, which she did not complete.  She worked at the Birmingham VA hospital as a clerk from September 2009 to March 21, 2014, at which point she stopped working due to her service-connected disabilities, specifically her low back disability, bilateral plantar fasciitis, bilateral radiculopathy of the lower extremities, and anemia.

The record reflects that from June 11, 2009, the Veteran experienced sharp, pulling pain in her lower back; and flare-ups with prolonged strenuous activities that required walking, lifting, pushing, and pulling.  In addition, she also stated that her bilateral foot condition was "much the same because [she could] barely place pressure on [her] feet, especially in the morning hours."  Further, the October 2013 VA examiner found that her back condition likely mildly to moderately impacted physical and sedentary labor during flare-ups, such that prolonged sitting, standing, twisting, turning, walking, lifting, and bending caused lack of coordination and fatigue.  Further, in December 2013, the Veteran reported that her low back pain was severe, that she could not lift anything, that her range of motion had decreased, that she "came off-balance," and that she had fumbled and fallen a couple of times.  Lastly, the May 2015 VA examiner found that both the Veteran's low back disability and her bilateral plantar fasciitis likely moderately impacted her physical and sedentary ability to work, and remarked that her headaches were of such severity that they were productive of severe economic inadaptability. 

Thus, the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities preclude her from obtaining and retaining substantially gainful employment from March 21, 2014, the last day she worked.  Moreover, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted from March 22, 2014.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board notes that, effective May 26, 2015, the Veteran is in receipt of a combined 100 percent rating.  The decisions herein may well impact the effective date of the combined 100 percent rating.  Moreover, the Court has held that a 100 percent schedular rating does not necessarily render the issue of entitlement to a TDIU moot, as the TDIU could in certain circumstances render the Veteran eligible for special monthly compensation benefits pursuant to 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board will allow the AOJ to address these questions in the first instance when implementing this decision.

ORDER

Entitlement to an initial compensable rating for headaches prior to September 21, 2006, is denied.

Entitlement to a rating of 10 percent, but not higher, for headaches from September 21, 2006, to June 11, 2009, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating of 30 percent, but not higher, for headaches from June 11, 2009, to May 26, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating of 10 percent, but no higher, for lumbar spondylosis with mild degenerative disc disease prior to October 3, 2013, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating of 20 percent, but not higher, for lumbar spondylosis with mild degenerative disc disease from October 3, 2013, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating of 10 percent, but not higher, for bilateral plantar fasciitis, prior to May 26, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU from March 22, 2014 to May 26, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.
.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


